DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul 14, 2021 has been entered.

Response to Amendment
Claims 1-56 are pending in this application. Claims 1-2, 16, 25-26, 40 and 49-52 have been amended. No claim has been canceled or added.

Response to Arguments
Applicant's arguments filed on Jul 14, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claims 1, 16, 25, 40 and 49- 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant alleged that the combination of Pan et al (US 20190190655 A1, Pro 62443059 Priority Date: 20170106) and Ionita et al (US20150091742A1) fails to teach or suggest "wherein the first subset comprises high priority data and the second subset comprises low priority data, and wherein the second control information segmentation indicates both the high priority data and the low priority data" as recited in independent claim 2.

In response the Examiner respectfully disagrees because Pan’655 discloses:”HARQ ACK/NACK may have a higher priority than CQI (e.g., due to the fact that HARQ ACK/NACK may affect HARQ retransmission, latency, and throughput while CQI may only affect the scheduling and/or some degradation of CQI may only result in limited degradation of link adaptation)” (par 0131), “FIG. 14… Multiple reports of the same control information type may be extended to different control message types such as RI, PMI, PTI, CRI, BeamID, ACK/NACK, etc…. Control messages may be partitioned into two bit groups, e.g., LSB and MSB bit groups… At 1414, priority mapping may map the control MSB group 1406B to a higher priority bit channel group of a polar encoder and may map the control LSB group to lower priority bit channel group of a polar encoder” (par 0159). As shown in Fig. 14 and if control messages only including ACK/NACK and CQI, then first subset corresponding to ACK/NACK with higher priority and second subset corresponding to CQI with low priority (fig.14, par 0131 and 0159); second control information segmentation corresponding to control MSB which including both low priority CQI MSB and higher priority ACK/NACK MSB (fig.14, par 0131 and 0159). 
Therefore, the cited references teach the claimed limitations of claim 2 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claim 26 that recite similar features as claim 2.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13-15, 25-33, 37-39, 49, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Ionita et al (US20150091742A1), and further in view of Ye et al (US20190334659A1, Pro 62443028  Priority Date: Jan 06, 2017).

Regarding claim 1 (Currently Amended), Pan’655 discloses a method for wireless communication (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising:  
2generating a first control information segmentation based at least in part on a 3first subset of control information (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  
4generating a second control information segmentation based at least in part on 5jointly encoding the first subset of the control information and a second subset of the control 6information (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are into one group to jointly code control information from different information type,  abstract, par 0123-0124. Noted 1: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted 2: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  
7polar encoding control information segmentations to generate 8codewords (see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, transmitter may determine to encode control messages with multiple parallel segments for concatenated PC polar codes, par 0129, 0188. Noted: fig. 4 shows concatenated PC polar code 400 with 2 parallel segments, fig. 20 step 2014 shows each segment encode/decoded in parallel by concatenated PC polar codes, par 0177;  length-8 polar code combines with length-4 polar code, par 0155); and  
10transmitting the first codeword and the second codeword (see, transmits jointly encoded and prioritized control informations, par 0100, 0109).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 
generating a second control information segmentation based at least in part on jointly encoding the first subset of the control information and a second subset of the control information, wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information; 
7polar encoding the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword.

However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses:  polar encoding the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword (see, Fig. 3, 5 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, feedback information included in the info bits and fig.3 shows info bits 1 and info bits 2 (info bits including control information), par 0038 and 0040. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of MLC polar codes as taught by Ionita’742 into the priority-based polar coding method of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).
The combination of Pan’655 and Ionita’742 discloses all the claim limitations but fails to explicitly teach: generating a second control information segmentation based at least in part on jointly encoding the first subset of the control information and a second subset of the control information, wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information.

However Ye’659 from the same field of endeavor (see,  Fig. 1A, multiple access communications system provides content to multiple UE, par 0035) discloses:  generating a second control information segmentation based at least in part on jointly encoding the first subset of the control information (see, failed control messages, abstract, par 0122) and a second subset of the control information (see, fig. 10-11, in IR-HARQ (incremental redundancy hybrid automatic repeat request) or incremental freezing (IF) HARQ, joint encoding and retransmission of failed control message(s) with new control message(s) using PC polar code, abstract, par 0122. Noted, second subset of the control information corresponding with new control message, abstract), wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information (see, as shown in fig.10-11, retransmission message composes of failed control message(s) with new control message(s), abstract and par 0122).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of advanced coding on retransmission of data and/control information as taught by Ye’659 into the priority-based polar coding method of Pan’655 modified by Ionita’742. The motivation would have been to support re-transmission of failure data (par 0122).

Regarding claim 2 (Currently Amended), Pan’655 discloses the method of claim 1 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), further comprising:  2allocating the control information into the first subset and the second subset 3based at least in part on priority (see, Fig. 6, sorted control information may be grouped into Q groups including first and second group based on priority, abstract and par 0123), wherein the first subset comprises high priority data and the second subset comprises low priority data (see, fig.14, control messages only including ACK/NACK and CQI, then first subset corresponding to ACK/NACK with higher priority and second subset corresponding to CQI with low priority, par 0131 and 0159), and wherein the second control information segmentation indicates both the high priority data and the low priority data (see, fig.14, control MSB which including both low priority CQI MSB and higher priority ACK/NACK MSB, par 0131 and 0159).


Regarding claim 3 (Original), Pan’655 discloses the method of claim 1 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein jointly encoding the first subset of the 2control information and the second subset of the control information (see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, par 0129) comprises:  
3determining an error detection code (EDC) based at least in part on the first 4subset of the control information and the second subset of the control information (see, Fig. 9, CRC may be added to all control messages separately, jointly, or a combination of both,  CRC may be added to each control information group, par 0133).

Regarding claim 4 (Original), Pan’655 discloses the method of claim 3 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), 
3loading a plurality of frozen bits (see, frozen set, par 0092), bits of the EDC (see, parity check and/or CRC check bits, par 0096), bits of the first subset of the 4control information, and bits of the second subset of the control information (see, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) into respective 5sub-channels of a polar code based at least in part on a reliability order of the sub-channels (see, Fig. 3, frozen set, Parity Check (PC) frozen set for parity check and/or CRC check with information set as input for polar encoder, information bits assigned to the K best bit channels and frozen bits assigned to worst bit channels as shown in fig.3, bit channels ranked based on reliability, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0092-0094, 0096, 0123-0124, 0129).


However Ionita’742 from the same field of endeavor (see, Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: wherein polar encoding the second control 2information segmentation to generate the second codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract) further comprises.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of MLC polar codes as taught by Ionita’742 into the priority-based polar coding method of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).

Regarding claim 5 (Currently Amended), Pan’655 discloses the method of claim 1 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2 the second control information segmentation comprises bits of an error detection code (EDC), bits 3of the first subset of the control information, and bits of the second subset of the control information (see, Fig. 9, control messages 902 may be multiplexed and then grouped into multiple control information groups, a control information group may be a collection and/or a group of instances of control information and bit fields of the same or different control information type, short CRC with X bits added to each control information group, par 0133. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164).

Regarding claim 6 (Original), Pan’655 discloses the method of claim 3 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  WO 2018/201753PCT/CN2018/072202 60 
12the second control information segmentation comprises bits of the EDC and 3bits of the second subset of the control information (see, Fig. 9, control messages 902 may be multiplexed and then grouped into multiple control information groups, a control information group may be a group of instances of control information of the same or different control information type, short CRC with X bits added to each control information group, par 0133. Noted: a subset of the control information corresponding to a group of instances of control information of the same or different control information type, par 0133; control information sorted into PMI + CQI group and RI group based on priority as shown in fig. 9, par 0134).

Regarding claim 7 (Original), Pan’655 discloses the method of claim 1 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein generating the first control 2information segmentation (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) further comprises:  
3determining an error detection code (EDC) based at least in part on the first 4subset of the control information (see, CRC be added to each control information group, par 0133. Noted: first 4subset of the control information corresponding to a group of instances of control information of the same or different control information type, par 0133; control information sorted into PMI + CQI group and RI group based on priority as shown in fig. 9, par 0134).

Regarding claim 8 (Original), Pan’655 discloses the method of claim 7 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032),  
3loading a plurality of frozen bits (see, frozen set, par 0092), bits of the EDC (see, parity check and/or CRC check bits, par 0096), and bits of the first subset of 4the control information (see, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) into respective sub-channels of a polar code based at least in part on a 5reliability order of the sub-channels (see, Fig. 3, frozen set, Parity Check (PC) frozen set (for parity check and/or CRC check) with information set as input for polar encoder, information bits assigned to the K best bit channels and frozen bits assigned to worst bit channels as shown in fig.3, bit channels ranked based on reliability, control information sorted into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0092-0094, 0096, 0123-0124, 0129).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 7 wherein polar encoding the first control 2information segmentation to generate the first codeword comprises.
see, Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: wherein polar encoding the first control 2information segmentation to generate the first codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract) comprises.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of MLC polar codes as taught by Ionita’742 into the priority-based polar coding method of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).

Regarding claim 9 (Original), Pan’655 discloses the method of claim 7 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2the first control information segmentation comprises bits of the EDC and bits 3of the first subset of the control information (see, Fig. 9, short CRC with control information group of PMI + CQI, par 0133. Noted: control information sorted into PMI + CQI group and RI group based on priority as shown in fig. 9, par 0134).


Regarding claim 13 (Original), Pan’655 discloses the method of claim 1 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), further comprising:  
2determining a first error detection code (EDC) based at least in part on the first 3subset of the control information and the second subset of the control information (see, CRC may be added to each control information group, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: different control information type with similar priority into one group, then control information types which priority belong to first control information group could partially merge into second group as shown in fig 7 step 702 control information multiplexing before grouped by prioritize, par 0128); and  
4determining a second error detection code (EDC) based at least in part on the 5first subset of the control information (see, CRC may be added to each control information group, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124, 0133), wherein a bit length of the first EDC differs from a bit 6length of the second EDC (Note, Error check bits may include a CRC, a short CRC with X bits such as 4-bit CRC, 8-bit CRC for X=4 and 8 respectively (X=0 may indicate that CRC is not attached), WTRU may selectively apply a CRC to the first and/or second control information group, par 0006, 0133-0134).

Regarding claim 14 (Original), Pan’655 discloses the method of claim 1 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
see, multiple control information such as RI, PMI, HARQ ACK/NACK etc, different types may have different priorities, control information groups and/or bit level control information groups may be mapped according to their priority, par 0130).

Regarding claim 15 (Original), Pan’655 discloses the method of claim 1 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2the second subset of the control information includes channel quality indicator 3data (see, multiple control information such as channel quality indicator (CQI), different types may have different priorities, control information groups and/or bit level control information groups may be mapped according to their priority, par 0130).


Regarding claim 25 (Currently Amended), Pan’655 discloses an apparatus for wireless communication (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising:  
2a processor (see, Fig. 1B, processor 118, par 0046);  
3memory in electronic communication with the processor (see, Fig. 1B, memory 130 coupled with processor 118, par 0046); and  
4instructions stored in the memory, wherein the instructions are executable by 5the processor to (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198):  
see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  
8generate a second control information segmentation based at least in 9part on jointly encoding the first subset of the control information (see, a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164) and a second subset of the 10control information (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are into one group to jointly code control information from different information type, abstract, par 0123-0124. Noted 1: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164);  
7polar encode control information segmentations to generate 8codewords (see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, transmitter may determine to encode control messages with multiple parallel segments for concatenated PC polar codes, par 0129, 0188. Noted: fig. 4 shows concatenated PC polar code 400 with 2 parallel segments, fig. 20 step 2014 shows each segment encode/decoded in parallel by concatenated PC polar codes, par 0177;  length-8 polar code combines with length-4 polar code, par 0155); and  
see, transmits jointly encoded and prioritized control informations, par 0100, 0109).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 
generate a second control information segmentation based at least in part on jointly encoding the first subset of the control information and a second subset of the control information, wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information;
7polar encode the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword.

However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses:  polar encode the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword (see, Fig. 3, 5 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, feedback information included in the info bits and fig.3 shows info bits 1 and info bits 2 (info bits including control information), par 0038 and 0040. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of MLC polar codes as taught by Ionita’742 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).
, wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information.

However Ye’659 from the same field of endeavor (see,  Fig. 1A, multiple access communications system provides content to multiple UE, par 0035) discloses:  generate a second control information segmentation based at least in part on jointly encoding the first subset of the control information (see, failed control messages, abstract, par 0122) and a second subset of the control information (see, fig. 10-11, in IR-HARQ (incremental redundancy hybrid automatic repeat request) or incremental freezing (IF) HARQ, joint encoding and retransmission of failed control message(s) with new control message(s) using PC polar code, abstract, par 0122. Noted, second subset of the control information corresponding with new control message, abstract), wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information (see, as shown in fig.10-11, retransmission message composes of failed control message(s) with new control message(s), abstract and par 0122).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of advanced coding on retransmission of data and/control information as taught by Ye’659 into the apparatus  of priority-based polar coding of Pan’655 modified by Ionita’742. The motivation would have been to support re-transmission of failure data (par 0122).

Regarding claim 26 (Currently Amended), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions are further 2executable by the processor to (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198):  
3allocate the control information into the first subset and the second subset 4based at least in part on priority (see, Fig. 6, sorted control information may be grouped into Q groups including first and second group based on priority, abstract and par 0123), wherein the first subset comprises high priority data and the second subset comprises low priority data (see, fig.14, control messages only including ACK/NACK and CQI, then first subset corresponding to ACK/NACK with higher priority and second subset corresponding to CQI with low priority, par 0131 and 0159), and wherein the second control information segmentation indicates both the high priority data and the low priority data (see, fig.14, control MSB which including both low priority CQI MSB and higher priority ACK/NACK MSB, par 0131 and 0159).


Regarding claim 27 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) to jointly encode the first subset of the control information and the second subset of 3the control information (see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, par 0129) comprise instructions executable by the processor to:  
see, Fig. 9, CRC may be added to all control messages separately, jointly, or a combination of both,  CRC may be added to each control information group, par 0133).

Regarding claim 28 (Original), Pan’655 discloses the apparatus of claim 27 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) comprise instructions executable by the processor to:  WO 2018/201753PCT/CN2018/072202 65 
3load a plurality of frozen bits (see, frozen set, par 0092), bits of the EDC (see, parity check and/or CRC check bits, par 0096), bits of the first subset of the 4control information, and bits of the second subset of the control information (see, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) into respective 5sub-channels of a polar code based at least in part on a reliability order of the sub-channels (see, Fig. 3, frozen set, Parity Check (PC) frozen set for parity check and/or CRC check with information set as input for polar encoder, information bits assigned to the K best bit channels and frozen bits assigned to worst bit channels as shown in fig.3, bit channels ranked based on reliability, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0092-0094, 0096, 0123-0124, 0129).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 7 polar encode the second control 2information segmentation to generate the second codeword.

However Ionita’742 from the same field of endeavor (see, Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: polar encode the second control information segmentation to generate the second codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of MLC polar codes as taught by Ionita’742 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).

Regarding claim 29 (Currently Amended), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2 the second control information segmentation comprises bits of an error detection code (EDC), bits 3of the first subset of the control information, and bits of the second subset of the control information (see, Fig. 9, control messages 902 may be multiplexed and then grouped into multiple control information groups, a control information group may be a collection and/or a group of instances of control information and bit fields of the same or different control information type, short CRC with X bits added to each control information group, par 0133. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164).

Regarding claim 30 (Original), Pan’655 discloses the apparatus of claim 27 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  WO 2018/201753PCT/CN2018/072202 60 
12the second control information segmentation comprises bits of the EDC and 3bits of the second subset of the control information (see, Fig. 9, control messages 902 may be multiplexed and then grouped into multiple control information groups, a control information group may be a group of instances of control information of the same or different control information type, short CRC with X bits added to each control information group, par 0133. Noted: a subset of the control information corresponding to a group of instances of control information of the same or different control information type, par 0133; control information sorted into PMI + CQI group and RI group based on priority as shown in fig. 9, par 0134).

Regarding claim 31 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) to generate the first control 2information segmentation (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) comprise instructions 3executable by the processor to:  
3 determine an error detection code (EDC) based at least in part on the first 4subset of the control information (see, CRC be added to each control information group, par 0133. Noted: first 4subset of the control information corresponding to a group of instances of control information of the same or different control information type, par 0133; control information sorted into PMI + CQI group and RI group based on priority as shown in fig. 9, par 0134).


Regarding claim 32 (Original), Pan’655 discloses the apparatus of claim 31 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032),
wherein the instructions executable by the 2processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) comprise instructions executable by the processor to:  
3 load a plurality of frozen bits (see, frozen set, par 0092), bits of the EDC (see, parity check and/or CRC check bits, par 0096), and bits of the first subset of 4the control information (see, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124) into respective sub-channels of a polar code based at least in part on a 5reliability order of the sub-channels (see, Fig. 3, frozen set, Parity Check (PC) frozen set (for parity check and/or CRC check) with information set as input for polar encoder, information bits assigned to the K best bit channels and frozen bits assigned to worst bit channels as shown in fig.3, bit channels ranked based on reliability, control information sorted into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0092-0094, 0096, 0123-0124, 0129).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 7 polar encode the first control 2information segmentation to generate the first codeword.

However Ionita’742 from the same field of endeavor (see, Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: polar encode the first control 2information segmentation to generate the first codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of MLC polar codes as taught by Ionita’742 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).

Regarding claim 33 (Original), Pan’655 discloses the apparatus of claim 31 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2the first control information segmentation comprises bits of the EDC and bits 3of the first subset of the control information (see, Fig. 9, short CRC with control information group of PMI + CQI, par 0133. Noted: control information sorted into PMI + CQI group and RI group based on priority as shown in fig. 9, par 0134).


Regarding claim 37 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions are further 2executable by the processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) to:  
2determine a first error detection code (EDC) based at least in part on the first 3subset of the control information and the second subset of the control information (see, CRC may be added to each control information group, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: different control information type with similar priority into one group, then control information types which priority belong to first control information group could partially merge into second group as shown in fig 7 step 702 control information multiplexing before grouped by prioritize, par 0128); and  
4 determine a second error detection code (EDC) based at least in part on the 5first subset of the control information (see, CRC may be added to each control information group, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124, 0133), wherein a bit length of the first EDC differs from a bit 6length of the second EDC (Note, Error check bits may include a CRC, a short CRC with X bits such as 4-bit CRC, 8-bit CRC for X=4 and 8 respectively (X=0 may indicate that CRC is not attached), WTRU may selectively apply a CRC to the first and/or second control information group, par 0006, 0133-0134).

Regarding claim 38 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2the first subset of the control information includes one or more of 3acknowledgement data, rank index data, precode matrix index data, or any combination 4thereof (see, multiple control information such as RI, PMI, HARQ ACK/NACK etc, different types may have different priorities, control information groups and/or bit level control information groups may be mapped according to their priority, par 0130).

Regarding claim 39 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein:  
2the second subset of the control information includes channel quality indicator 3data (see, multiple control information such as channel quality indicator (CQI), different types may have different priorities, control information groups and/or bit level control information groups may be mapped according to their priority, par 0130).

Regarding claim 49 (Currently Amended), Pan’655 discloses an apparatus for wireless communication (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising: 
means (see, Fig. 5, control information generation 502, par 0120) for generating a first control information segmentation based at least in part on a 3first subset of control see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  WO 2018/201753PCT/CN2018/072202 70 
4 means (see, Fig. 5, control information generation 502, par 0120) for generating a second control information segmentation based at least in part on 5jointly encoding the first subset of the control information and a second subset of the control 6information (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are into one group to jointly code control information from different information type,  abstract, par 0123-0124. Noted 1: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted 2: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  
7means (Fig. 5, polar encoder 510, par 0120) for polar encoding control information segmentations to generate 8codewords (see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, transmitter may determine to encode control messages with multiple parallel segments for concatenated PC polar codes, par 0129, 0188. Noted: fig. 4 shows concatenated PC polar code 400 with 2 parallel segments, fig. 20 step 2014 shows each segment encode/decoded in parallel by concatenated PC polar codes, par 0177;  length-8 polar code combines with length-4 polar code, par 0155)
see, fig. 1B, transceiver 120, a transmit/receive element 122, par 0046) for 10transmitting the first codeword and the second codeword (see, transmits jointly encoded and prioritized control informations, par 0100, 0109).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 
generating a second control information segmentation based at least in part on jointly encoding the first subset of the control information and a second subset of the control information, wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information;
7polar encoding the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword.

However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses:  polar encoding the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword (see, Fig. 3, 5 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, feedback information included in the info bits and fig.3 shows info bits 1 and info bits 2 (info bits including control information), par 0038 and 0040. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of MLC polar codes as taught by Ionita’742 into the par 0042-0043).
The combination of Pan’655 and Ionita’742 discloses all the claim limitations but fails to explicitly teach: generating a second control information segmentation based at least in part on jointly encoding the first subset of the control information and a second subset of the control information, wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information.

However Ye’659 from the same field of endeavor (see,  Fig. 1A, multiple access communications system provides content to multiple UE, par 0035) discloses:  generating a second control information segmentation based at least in part on jointly encoding the first subset of the control information (see, failed control messages, abstract, par 0122) and a second subset of the control information (see, fig. 10-11, in IR-HARQ (incremental redundancy hybrid automatic repeat request) or incremental freezing (IF) HARQ, joint encoding and retransmission of failed control message(s) with new control message(s) using PC polar code, abstract, par 0122. Noted, second subset of the control information corresponding with new control message, abstract), wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information (see, as shown in fig.10-11, retransmission message composes of failed control message(s) with new control message(s), abstract and par 0122).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of advanced coding on retransmission of data and/control information as taught by Ye’659 into the apparatus of priority-based polar coding of Pan’655 modified by Ionita’742. The motivation would have been to support re-transmission of failure data (par 0122).

Regarding claim 51 (Currently Amended), Pan’655 discloses a non-transitory computer readable medium storing code for wireless 2communication at a transmitter (see, Fig. 1A-1B, computer-readable medium storing computer program in WTRU 102 with priority-based channel coding for control information in wireless communications systems 100, abstract, par 0004, 0032 and 0046), the code comprising instructions executable to (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198):  
6generate a first control information segmentation based at least in part 7on a first subset of control information (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, abstract, par 0123-0124. Noted: a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164);  
8generate a second control information segmentation based at least in 9part on jointly encoding the first subset of the control information (see, a 3subset of control information corresponding to control information group when same or different control information type with the same or similar priority sorted into one group, par 0101, 0123 and 0164) and a second subset of the 10control information (see, Fig. 6, sorted control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are into one group to jointly code control information from different information type, abstract, par 0123-0124. Noted 1: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164);  
7polar encode control information segmentations to generate 8codewords (see, Fig. 7, grouped control messages sent to Polar encoder for joint coding, transmitter may determine to encode control messages with multiple parallel segments for concatenated PC polar codes, par 0129, 0188. Noted: fig. 4 shows concatenated PC polar code 400 with 2 parallel segments, fig. 20 step 2014 shows each segment encode/decoded in parallel by concatenated PC polar codes, par 0177;  length-8 polar code combines with length-4 polar code, par 0155); and  
14transmit the first codeword and the second codeword (see, transmits jointly encoded and prioritized control informations, par 0100, 0109).
Pan’655 discloses all the claim limitations but fails to explicitly teach: 
generate a second control information segmentation based at least in part on jointly encoding the first subset of the control information and a second subset of the control information, wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information;
7polar encode the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword.

However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses:  polar encode the first control information segmentation to generate a first 8codeword and the second control information segmentation to generate a second codeword (see, Fig. 3, 5 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, feedback information included in the info bits and fig.3 shows info bits 1 and info bits 2 (info bits including control information), par 0038 and 0040. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer readable medium of MLC polar codes as taught by Ionita’742 into the non-transitory computer readable medium of priority-based polar coding of Pan’655. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).
The combination of Pan’655 and Ionita’742 discloses all the claim limitations but fails to explicitly teach: generate a second control information segmentation based at least in part on jointly encoding the first subset of the control information and a second subset of the control information, wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information.

However Ye’659 from the same field of endeavor (see,  Fig. 1A, multiple access communications system provides content to multiple UE, par 0035) discloses:  generate a second control information segmentation based at least in part on jointly encoding the first subset of the control information (see, failed control messages, abstract, par 0122) and a second subset of the control information (see, fig. 10-11, in IR-HARQ (incremental redundancy hybrid automatic repeat request) or incremental freezing (IF) HARQ, joint encoding and retransmission of failed control message(s) with new control message(s) using PC polar code, abstract, par 0122. Noted, second subset of the control information corresponding with new control message, abstract), wherein the second control information segmentation indicates the first subset of the control information and the second subset of the control information (see, as shown in fig.10-11, retransmission message composes of failed control message(s) with new control message(s), abstract and par 0122).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer readable medium of advanced coding on retransmission of data and/control information as taught by Ye’659 into the non-transitory computer readable medium of priority-based polar coding of Pan’655 modified by Ionita’742. The motivation would have been to support re-transmission of failure data (par 0122).

Regarding claim 53 (Previously Presented), Pan’655 discloses the method of claim 3 (see, Fig. 1A, wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the EDC comprises cyclic redundancy check (CRC) bits (see, CRC-Aided SCL polar coding, par 0091).


Claims 10-12 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Ionita’742, and further in view of Ye’659 as applied to claims 1 and 25 above, and further in view of LI et al: "A RM-Polar Codes", 21 July 2014 (2014-07-21), XP055270196, Retrieved from https://arxiv.org/ftp/arxiv/papers/1407/1407.5483.pdf and date confirmed from https://arxiv.org/abs/1407.5483v1.

Regarding claim 10 (Original), Pan’655 modified by Ionita’742 and Ye’659 discloses the method of claim 1 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), further comprising.


However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses:  generating a hybrid Reed-Muller Polar (RM-Polar) code based at least in part 3on the first subset of the control information (see, hybrid “RM-Polar” codes constructed by combining the code constructions of Reed-Muller codes and Polar codes with information bits as input, page 1 left col first par to third par. Noted: information bits could include control information), wherein the first control information 4segmentation comprises bits of the RM-Polar code (see, only selected from 1486 information bits of the RM code (2048,1486)  before processed by polar code, page 1 right column 2nd par. Noted: information bits could include control information).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of RM-Polar code as taught by Li into the method of priority-based polar coding of Pan’655 modified by Ionita’742 and Ye’659. The motivation would have been to achieve much better error-rate performance than Polar codes (Introduction).

Regarding claim 11 (Original), Pan’655 modified by Ye’659 discloses the method of claim 10 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032).
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: wherein polar encoding the first control 2information segmentation to generate the first codeword comprises: 3loading a plurality of frozen bits and the bits of the RM-Polar code 

However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: wherein polar encoding the first control 2information segmentation to generate the first codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract) comprises.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of MLC polar codes as taught by Ionita’742 into the priority-based polar coding method of Pan’655 modified by Ye’659. The motivation would have been to support multilevel coding and higher-order modulation techniques (par 0042-0043).
The combination of Pan’655, Ionita’742 and Ye’659 discloses all the claim limitations but fails to explicitly teach:  3loading a plurality of frozen bits and the bits of the RM-Polar code into 4respective sub-channels of a polar code based at least in part on a reliability order of the sub- 5channels.

However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses:  loading a plurality of frozen bits and the bits of the RM-Polar code into 4respective sub-channels of a polar code based at least in part on a reliability order of the sub- 5channels (see, K bits with the smallest Bhattacharyya parameters are selected as information bits, and the rest bits are selected as frozen bits, page 1 left column. Noted: implied loading information bits according to reliability order of the sub-channels due to selection of smallest Bhattacharyya parameters).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of RM-Polar code as taught by Li into the method of priority-based polar coding of Pan’655 modified by Ionita’742 and Ye’659. The motivation would have been to achieve much better error-rate performance than Polar codes (Introduction).

Regarding claim 12 (Original), Pan’655 modified by Ionita’742 and Ye’659 discloses the method of claim 10 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032).
The combination of Pan’655, Ionita’742 and Ye’659 discloses all the claim limitations but fails to explicitly teach: 
wherein generating the RM-Polar code 2comprises:  
3obtaining a generator matrix based at least in part on a coded block size;  
4determining a hamming distance such that a number of rows of the generator 5matrix with a weight exceeding the hamming distance at least is the same as a number of bits 6 of the first subset of the control information;  WO 2018/201753PCT/CN2018/072202 61 
7selecting a subset of the rows of the generator matrix based at least in part on a 8reliability of each sub-channel of a plurality of sub-channels of a polar code; and  
9mapping the first subset of the control information to the selected subset of the 10rows.

However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses:  
see, hybrid “RM-Polar” codes constructed by combining the code constructions of Reed-Muller codes and Polar codes, page 1 left col first par to third par) 2comprises:  
3obtaining a generator matrix based at least in part on a coded block size (see, construct a new RM-Polar code (N, K) by remove the bits with row-weights equal to or less than 16 which is the minimum Hamming distance of the Polar code, and then select K = 1024 bits with the smallest Bhattacharyya parameters from the remaining bits before applying polar code, Page 1 right col first par to 2nd par. Noted: N is the code block size);  
4determining a hamming distance such that a number of rows of the generator 5matrix with a weight exceeding the hamming distance at least is the same as a number of bits 6 of the first subset of the control information (see, minimum Hamming distance is d=2m-r for RM code (N,K), choose N and r in such way that RM code has a minimum Hamming distance and information bits of this RM code are with row-weights equal to or larger than this minimum Hamming distance, Page 1 right col first par);  WO 2018/201753PCT/CN2018/072202 61 
7selecting a subset of the rows of the generator matrix based at least in part on a 8reliability of each sub-channel of a plurality of sub-channels of a polar code (see, select K = 1024 bits with the smallest Bhattacharyya parameters from the remaining bits, the information bits of our newly designed RM-Polar code (2048,1024) are a subset of the information bits of the RM code (2048,1486), page 2 right column 3rd par. Noted: implied loading information bits according to reliability order of the sub-channels due to the selection of smallest Bhattacharyya parameters); and  
9mapping the first subset of the control information to the selected subset of the 10rows (see, Fig. 1, first 1024 bits of the most-left part are with the smallest Bhattacharyya parameters and are selected as information bits, page 2 right column 2nd par).
Introduction).

Regarding claim 34 (Original), Pan’655 discloses the apparatus of claim 25 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions are further 2executable by the processor to (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198).  
The combination of Pan’655, Ionita’742 and Ye’659 discloses all the claim limitations but fails to explicitly teach: 2 generate a hybrid Reed-Muller Polar (RM-Polar) code based at least in part 3on the first subset of the control information, wherein the first control information 4segmentation comprises bits of the RM-Polar code.

However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses:  generate a hybrid Reed-Muller Polar (RM-Polar) code based at least in part 3on the first subset of the control information (see, hybrid “RM-Polar” codes constructed by combining the code constructions of Reed-Muller codes and Polar codes with information bits as input, page 1 left col first par to third par. Noted: information bits could include control information), wherein the first control information 4segmentation comprises bits of the RM-Polar code (see, only selected from 1486 information bits of the RM code (2048,1486)  before processed by polar code, page 1 right column 2nd par. Noted: information bits could include control information).
Introduction).

Regarding claim 35 (Original), Pan’655 discloses the apparatus of claim 34 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) comprise instructions executable by the processor to.  
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: polar encode the first control 2information segmentation to generate the first codeword,3 load a plurality of frozen bits and the bits of the RM-Polar code into 4respective sub-channels of a polar code based at least in part on a reliability order of the sub-5channels.
However Ionita’742 from the same field of endeavor (see,  Fig. 1A-1B, wireless system 100 includes base stations communicate with a plurality of wireless devices using multilevel coding (MLC) with binary alphabet polar codes, par 0021-0025) discloses: polar encode the first control 2information segmentation to generate the first codeword (see, Fig. 3 and 7, input vectors 302a & 302b into two polar encoders 304a & 304b, generate codewords 306 a & 306 b, par 0038. Noted: applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits, applying a second binary alphabet polar code to a second subset of the multiple bits to generate second encoded bits, abstract).
par 0042-0043).
The combination of Pan’655, Ionita’742 and Ye’659 discloses all the claim limitations but fails to explicitly teach:  3 load a plurality of frozen bits and the bits of the RM-Polar code into 4respective sub-channels of a polar code based at least in part on a reliability order of the sub-5channels.

However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses: load a plurality of frozen bits and the bits of the RM-Polar code into 4respective sub-channels of a polar code based at least in part on a reliability order of the sub-5channels (see, K bits with the smallest Bhattacharyya parameters are selected as information bits, and the rest bits are selected as frozen bits, page 1 left column. Noted: implied loading information bits according to reliability order of the sub-channels due to selection of smallest Bhattacharyya parameters).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of RM-Polar code as taught by Li into the apparatus of priority-based polar coding of Pan’655 modified by Ionita’742 and Ye’659. The motivation would have been to achieve much better error-rate performance than Polar codes (Introduction).

Regarding claim 36 (Original), Pan’655 discloses the apparatus of claim 34 (see, Fig. 1A-1B, WTRU 102 in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, computer program, software, or firmware incorporated in a computer-readable medium for execution by processor, par 0198) comprise instructions executable by the processor to.  
The combination of Pan’655, Ionita’742 and Ye’659 discloses all the claim limitations but fails to explicitly teach: 
generate the RM-Polar code2:  
3obtain a generator matrix based at least in part on a coded block size;  
4determine a hamming distance such that a number of rows of the generator 5matrix with a weight exceeding the hamming distance at least is the same as a number of bits of the first subset of the control information;  WO 2018/201753PCT/CN2018/072202 61 
7select a subset of the rows of the generator matrix based at least in part on a 8reliability of each sub-channel of a plurality of sub-channels of a polar code; and  
9map the first subset of the control information to the selected subset of the 10rows.

However Li from the same field of endeavor (see,  propose a hybrid codes called “RM-Polar” code, Introduction) discloses:  
generate the RM-Polar code (see, hybrid “RM-Polar” codes constructed by combining the code constructions of Reed-Muller codes and Polar codes, page 1 left col first par to third par) 2:  
3 obtain a generator matrix based at least in part on a coded block size (see, construct a new RM-Polar code (N, K) by remove the bits with row-weights equal to or less than 16 which is the minimum Hamming distance of the Polar code, and then select K = 1024 bits with the smallest Bhattacharyya parameters from the remaining bits before applying polar code, Page 1 right col first par to 2nd par. Noted: N is the code block size);  
see, minimum Hamming distance is d=2m-r for RM code (N,K), choose N and r in such way that RM code has a minimum Hamming distance and information bits of this RM code are with row-weights equal to or larger than this minimum Hamming distance, Page 1 right col first par);  WO 2018/201753PCT/CN2018/072202 61 
7 select a subset of the rows of the generator matrix based at least in part on a 8reliability of each sub-channel of a plurality of sub-channels of a polar code (see, select K = 1024 bits with the smallest Bhattacharyya parameters from the remaining bits, the information bits of our newly designed RM-Polar code (2048,1024) are a subset of the information bits of the RM code (2048,1486), page 2 right column 3rd par. Noted: implied loading information bits according to reliability order of the sub-channels due to the selection of smallest Bhattacharyya parameters); and  
9 map the first subset of the control information to the selected subset of the 10rows (see, Fig. 1, first 1024 bits of the most-left part are with the smallest Bhattacharyya parameters and are selected as information bits, page 2 right column 2nd par).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of RM-Polar code as taught by Li into the apparatus of priority-based polar coding of Pan’655 modified by Ionita’742 and Ye’659. The motivation would have been to achieve much better error-rate performance than Polar codes (Introduction).



Claims 16-18, 23, 40-42, 47, 50, 52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Ye et al (US20190334659A1, Pro 62443028  Priority Date: Jan 06, 2017).

Regarding claim 16 (Currently Amended), Pan’655 discloses a method for wireless communication (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising: 
determining a first bit sequence corresponding to a first subset of control information based at least in part on decoding a first polar-encoded codeword, the first polar-encoded codeword indicating the first subset of the control information (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124);  
4determining an error detection code (EDC) and a second bit sequence 5corresponding to a second subset of the control information based at least in part on decoding 6a second polar-encoded codeword (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124 and 0140. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted further: multiple codewords, par 0140);  
7performing error detection on the first bit sequence and the second bit 8sequence based at least in part on the determined EDC (see, base station performs decoding with Parity Check (PC) polar code and/or CRC-aided polar code after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006, 0096-0097); and  
9outputting, based at least in part on the error detection, one of: a combination 10of the first bit sequence (see, first bit level control information group, par 0006) and the second bit sequence or a decoding error (see, base station decodes (i.e., to restore) the information after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006 and 0117. Noted: decoder at the receiver may detect one or more errors using the PC(parity check) frozen bits and thus could indicate decoding error, par 0190).
Pan’655 discloses all the claim limitations but fails to explicitly teach: the second polar-encoded codeword indicating the second subset of the control information and the first subset of the control information. 

However Ye’659 from the same field of endeavor (see,  Fig. 1A, multiple access communications system provides content to multiple UE, par 0035) discloses: the second polar-encoded codeword indicating the second subset of the control information (see, new control message, abstract) and the first subset of the control information (see, as shown in fig.10-11, retransmission message composes of failed control message(s) with new control message(s), abstract and par 0122. Noted, first subset of the control information corresponding with control message(s) in the failed transmission, abstract, par 0122).
par 0122).


Regarding claim 17 (Original), Pan’655 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the first polar-encoded 2codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises: 
determining a plurality of candidate paths (see, the paths that may be eliminated or survived, par 0096) through a code tree (Note, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree, par 0096); 
selecting a candidate path of the plurality of candidate paths (Note, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  WO 2018/201753PCT/CN2018/072202 62 
5obtaining the first bit sequence and a second EDC from the selected candidate 6path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133); and  
see, cross-parity-check function and self-parity-check function used for the first and second segment of codeword in decoding, perform error checking for control MSB group and control LSB group separately, detect one or more errors using the PC frozen bits, par 0097, 0161 and 0190).

Regarding claim 18 (Original), Pan’655 discloses the method of claim 17 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the second polar-encoded 2codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises: 
successive cancellation list 4(SCL) decoding algorithm (see, Polar coding may include Successive Cancellation List (SCL) decoding and/or CRC-Aided SCL decoding, par 0091);
5determining a second plurality of candidate paths (see, the paths that may be eliminated or survived, par 0096)  through a second code tree 6based at least in part on the SCL decoding algorithm (Note, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree using CRC-Aided SCL decoding, par 0091, 0096. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133);  
7selecting a second candidate path of the second plurality of candidate paths (see, only the paths that meet the PC (Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096. Noted, this rule applies to all decoding codeword);  8and 
9obtaining the first bit sequence, the second bit sequence, and the determined 10EDC from the second candidate path (see, WTRU may selectively apply a first CRC to the first and second control information group, base station using concatenated PC polar code decodes codeword in parallel and implies CRC decoded with second control information group through PC(Parity Check)-function with path survive the PC-function, par 0006, 0096-0097, 0133-0134).
Pan’655 discloses all the claim limitations but fails to explicitly teach: setting the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm.

However Hong’947 from the same field of endeavor (see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:  3setting the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm (see, previously decoded information bits can be utilized as frozen bits for polar decoding for each iteration of the polar decoding after the first iteration using SCL decoding, par 0066-0067);  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of rate-compatible polar codes as taught by Hong’947 into the method of priority-based polar coding of Pan’655. The motivation would have been to concatenate the coded bits output by the multiple polar encoders to provide the final coded bits or codeword (par 0065).

Regarding claim 23 (Original), Pan’655 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the first polar-encoded 2codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises: 3determining a plurality of candidate paths (see, the paths that may be eliminated or survived, par 0096) through a code tree (see, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree, par 0096);  4selecting a candidate path of the plurality of candidate paths (see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096); and  5obtaining the first bit sequence (see, first control information group, par 0133) from the selected candidate path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133).


Regarding claim 40 (Currently Amended), Pan’655 discloses an apparatus for wireless communication (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising:  
12a processor (see, Fig. 1C, processor in eNobe configured to handle radio resource management, handover and scheduling via processor, par 0057-0058, 0198);  
3memory in electronic communication with the processor (see, computer-readable medium coupled with processor, par 0057-0058, 0198); and  
4instructions stored in the memory, wherein the instructions are executable by 5the processor to (see, Fig. 1C, computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor, par 0057-0058, 0198):  
determine a first bit sequence corresponding to a first subset of control information based at least in part on decoding a first polar-encoded codeword, the first polar- encoded codeword indicating the first subset of the control information (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124);  
4 determine an error detection code (EDC) and a second bit sequence 5corresponding to a second subset of the control information based at least in part on decoding 6a second polar-encoded codeword (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124 and 0140. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted further: multiple codewords, par 0140);  
7 perform error detection on the first bit sequence and the second bit 8sequence based at least in part on the determined EDC (see, base station performs decoding with Parity Check (PC) polar code and/or CRC-aided polar code after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006, 0096-0097); and  
9 output, based at least in part on the error detection, one of: a combination 10of the first bit sequence (see, first bit level control information group, par 0006) and the second bit sequence or a decoding error (see, base station decodes (i.e., to restore) the information after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006 and 0117. Noted: decoder at the receiver may detect one or more errors using the PC(parity check) frozen bits and thus could indicate decoding error, par 0190).
Pan’655 discloses all the claim limitations but fails to explicitly teach: the second polar-encoded codeword indicating the second subset of the control information and the first subset of the control information.

However Ye’659 from the same field of endeavor (see,  Fig. 1A, multiple access communications system provides content to multiple UE, par 0035) discloses: the second polar-encoded codeword indicating the second subset of the control information (see, new control message, abstract) and the first subset of the control information (see, as shown in fig.10-11, retransmission message composes of failed control message(s) with new control message(s), abstract and par 0122. Noted, first subset of the control information corresponding with control message(s) in the failed transmission, abstract, par 0122).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of advanced coding on retransmission of data and/or control information as taught by Ye’659 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to support re-transmission of failure data (par 0122).


Regarding claim 41 (Original), Pan’655 discloses the apparatus of claim 40 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, Fig. 1C, computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor, par 0057-0058, 0198) to decode the first polar-encoded codeword  (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) comprise instructions executable by the 3processor to:  
determine a plurality of candidate paths (see, the paths that may be eliminated or survived, par 0096) through a code tree (Note, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree, par 0096); 
select a candidate path of the plurality of candidate paths (Note, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  WO 2018/201753PCT/CN2018/072202 62 
5 obtain the first bit sequence and a second EDC from the selected candidate 6path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133); and  7 
determine that the first bit sequence passes error detection based at least in 8part on the second EDC (see, cross-parity-check function and self-parity-check function used for the first and second segment of codeword in decoding, perform error checking for control MSB group and control LSB group separately, detect one or more errors using the PC frozen bits, par 0097, 0161 and 0190).

Regarding claim 42 (Original), Pan’655 discloses the apparatus of claim 41 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor to decode the second polar-encoded codeword (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) comprise instructions executable by the 3processor to:  
successive cancellation list 4(SCL) decoding algorithm (see, Polar coding may include Successive Cancellation List (SCL) decoding and/or CRC-Aided SCL decoding, par 0091);
5 determine a second plurality of candidate paths (see, the paths that may be eliminated or survived, par 0096) through a second code tree 6based at least in part on the SCL decoding algorithm (Note, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree using CRC-Aided SCL decoding, par 0091, 0096. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133);  
7 select a second candidate path of the second plurality of candidate paths (see, only the paths that meet the PC (Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096. Noted, this rule applies to all decoding codeword);  8and 
9 obtain the first bit sequence, the second bit sequence, and the determined 10EDC from the second candidate path (see, WTRU may selectively apply a first CRC to the first and second control information group, base station using concatenated PC polar code decodes codeword in parallel and implies CRC decoded with second control information group through PC(Parity Check)-function with path survive the PC-function, par 0006, 0096-0097, 0133-0134).
Pan’655 discloses all the claim limitations but fails to explicitly teach: set the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm.
However Hong’947 from the same field of endeavor (see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:3 set the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm (see, previously decoded information bits can be utilized as frozen bits for polar decoding for each iteration of the polar decoding after the first iteration using SCL decoding, par 0066-0067);  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of rate-compatible polar codes as taught by Hong’947 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to concatenate the coded bits output by the multiple polar encoders to provide the final coded bits or codeword (par 0065).

Regarding claim 47 (Original), Pan’655 discloses the apparatus of claim 40 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, Fig. 1C, computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor, par 0057-0058, 0198) to decode the first polar-encoded codeword  (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) comprise instructions executable by the 3processor to:  
determine a plurality of candidate paths (see, the paths that may be eliminated or survived, par 0096) through a code tree (see, decoded bits involved in the PC(parity check) function over a PC-frozen sub-channel helps prune the list decoding tree, par 0096);  4 select a candidate path of the plurality of candidate paths (see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096); and  5 
obtain the first bit sequence (see, first control information group, par 0133) from the selected candidate path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133).


Regarding claim 50 (Currently Amended), Pan’655 discloses an apparatus for wireless communication (see, Fig. 1A and 1C, base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), comprising:  
means (see, Fig. 1C, eNobe configured to handle radio resource management, handover and scheduling via processor, par 0057-0058, 0198) for determining a first bit sequence corresponding to a first subset of 3control information based at least in part on decoding a first polar-encoded codeword, the first polar-encoded codeword indicating the first subset of the control information (see, Fig. 6, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124);  
4means (see, Fig. 1C, eNobe configured to handle radio resource management, handover and scheduling via processor, par 0057-0058, 0198) for determining an error detection code (EDC) and a second bit 5sequence corresponding to a second subset of the control information based at least in part on 6decoding a second polar-encoded codeword (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124 and 0140. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted further: multiple codewords, par 0140);  
7 means (see, Fig. 1C, eNobe configured to handle radio resource management, handover and scheduling via processor, par 0057-0058, 0198) for performing error detection on the first bit sequence and the second 8bit sequence based at least in part on the determined EDC (see, base station performs decoding with Parity Check (PC) polar code and/or CRC-aided polar code after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006, 0096-0097); and  
means (see, Fig. 1C, transceivers and MIMO in eNobe, par 0057) for 9outputting, based at least in part on the error detection, one of: a combination 10of the first bit sequence (see, first bit level control information group, par 0006) and the second bit sequence or a decoding error (see, base station decodes (i.e., to restore) the information after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006 and 0117. Noted: decoder at the receiver may detect one or more errors using the PC(parity check) frozen bits and thus could indicate decoding error, par 0190).
Pan’655 discloses all the claim limitations but fails to explicitly teach: the second polar-encoded codeword indicating the second subset of the control information and the first subset of the control information.

However Ye’659 from the same field of endeavor (see,  Fig. 1A, multiple access communications system provides content to multiple UE, par 0035) discloses: the second polar-encoded codeword indicating the second subset of the control information (see, new control message, abstract) and the first subset of the control information (see, as shown in fig.10-11, retransmission message composes of failed control message(s) with new control message(s), abstract and par 0122. Noted, first subset of the control information corresponding with control message(s) in the failed transmission, abstract, par 0122).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of advanced coding on retransmission of data and/or control information as taught by Ye’659 into the apparatus of priority-based polar coding of Pan’655. The motivation would have been to support re-transmission of failure data (par 0122).


Regarding claim 52 (Currently Amended), Pan’655 discloses a non-transitory computer readable medium storing code for wireless 2communication at a receiver (see, Fig. 1A and 1C,  computer-readable medium storing computer program in base station 100 with priority-based channel coding for control information in wireless communications systems, abstract, par 0004, 0032 , 0057-0058 and 0198), the code comprising instructions executable to (see, Fig. 1C, computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor, par 0057-0058, 0198): 
determine a first bit sequence corresponding to a first subset of control information based at least in part on decoding a first polar-encoded codeword, the first polar- encoded codeword indicating the first subset of the control information (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124);  
4 determine an error detection code (EDC) and a second bit sequence 5corresponding to a second subset of the control information based at least in part on decoding 6a second polar-encoded codeword (see, Fig. 6, base station decodes (i.e., to restore) the control information after WTRU combines multiple smaller sized polar codes and sorts control information into Q groups including first and second group such that the same or different control information type with the same or similar priority are in one group, and selective application of the CRC, abstract, par 0007, 0106, 0117, 0123-0124 and 0140. Noted: control information group when same or different control information type with the same or similar priority sorted into one group, bit fields of same or different control information type included in the control information group means partial bits of one control information type are grouped into this group, par 0101, 0123 and 0164. Noted further: multiple codewords, par 0140);  
7 perform error detection on the first bit sequence and the second bit 8sequence based at least in part on the determined EDC (see, base station performs decoding with Parity Check (PC) polar code and/or CRC-aided polar code after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006, 0096-0097); and  
9 output, based at least in part on the error detection, one of: a combination 10of the first bit sequence (see, first bit level control information group, par 0006) and the second bit sequence or a decoding error (see, base station decodes (i.e., to restore) the information after WTRU jointly attach the first CRC to the first and second bit level control information groups, par 0006 and 0117. Noted: decoder at the receiver may detect one or more errors using the PC(parity check) frozen bits and thus could indicate decoding error, par 0190).
indicating the second subset of the control information and the first subset of the control information.

However Ye’659 from the same field of endeavor (see,  Fig. 1A, multiple access communications system provides content to multiple UE, par 0035) discloses: the second polar-encoded codeword indicating the second subset of the control information (see, new control message, abstract) and the first subset of the control information (see, as shown in fig.10-11, retransmission message composes of failed control message(s) with new control message(s), abstract and par 0122. Noted, first subset of the control information corresponding with control message(s) in the failed transmission, abstract, par 0122).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer readable medium of advanced coding on retransmission of data and/or control information as taught by Ye’659 into the non-transitory computer readable medium of priority-based polar coding of Pan’655. The motivation would have been to support re-transmission of failure data (par 0122).

Regarding claim 55 (Previously Presented), Pan’655 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the EDC comprises cyclic redundancy check (CRC) bits (see, CRC-Aided SCL polar coding, par 0091).

Claims 19 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Ye’659 as applied to claim 18 and 42 above, and further in view of Wang et al (US 20200076534 A1, Foreign Priority Date: Mar 1, 2017).

Regarding claim 19 (Original), Pan’655 discloses the method of claim 18 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the second polar-encoded 2codeword (see, Decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises:  
3calculating an EDC based at least in part on the first bit sequence and the 4second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided polar code performed in decoding, par 0006, 0096-0097). 
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0229).

Regarding claim 43 (Original), Pan’655 discloses the apparatus of claim 42 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor to decode the second polar-encoded codeword (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) comprise instructions executable by the 3processor to:  
3calculate an EDC based at least in part on the first bit sequence and the 4second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided polar code performed in decoding, par 0006, 0096-0097). 
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC.
However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of polar code encoding and decoding as taught by Wang’534 into the apparatus of priority-based polar coding of Pan’655 modified by Ye’659. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).


Claims 20-21, 24, 44-45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Ye’659 as applied to claims 16 and 40 above, and further in view of Trifonov et al (US 20150295593 A1) and Wang’534.

Regarding claim 20 (Original), Pan’655 discloses the method of claim 17 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the second polar-encoded 2codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises:  
6obtaining the second bit sequence and the determined EDC from the second 7candidate path (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding the codeword to get the control information group with only the paths that meet the PC-function may survive, par 0006, 0096-0097); and  
see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: 
3generating a second plurality of candidate paths through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm;  
5selecting a second candidate path of the second plurality of candidate paths;  
wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: 
3generating a second plurality of candidate paths (see, paths defined by possible values, par 0036) through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm (see, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035-0036);  
5selecting a second candidate path of the second plurality of candidate paths (see, selects paths with regard to values of dynamically frozen symbols, par 0007).
  In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0004).
The combination of Pan’655, Ye’659 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of polar code encoding and decoding as taught by Wang’534 into the method of priority-based polar coding of Pan’655 modified by Ye’659 and Trifonov’593. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).

Regarding claim 21 (Original), Pan’655 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the first polar-encoded see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises:  WO 2018/201753PCT/CN2018/072202 63 
34selecting a candidate path of the plurality of candidate paths (see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  
5obtaining the first bit sequence and a second EDC from the selected candidate 6path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decodes codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133.
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: 
determining a plurality of candidate paths through a code tree;  
making a decision on early termination of decoding of the second polar- 8encoded codeword based at least in part on the second EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: determining a plurality of candidate paths (see, paths defined by possible values, par 0036) through a code tree (see, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of twisted polar code as taught by Trifonov’593 into the par 0004).
The combination of Pan’655, Ye’659 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: making a decision on early termination of decoding of the second polar- 8encoded codeword based at least in part on the second EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: making a decision on early termination of decoding of the second polar- 8encoded codeword based at least in part on the second EDC (see, polar decoding error detector will processing an information sequence and a second sequence over the candidate path only if the comparing result of first sequence and first check sequence are identical in SCL decoding, par 0158 and 0229. Noted: early termination of decoding implies if result are not identical, decoding process including demodulator, polar decoding error detector and CRC error detector as shown in Fig.4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of polar code encoding and decoding as taught by Wang’534 into the method of priority-based polar coding of Pan’655 modified by Ye’659 and Trifonov’593. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).


Regarding claim 24 (Original), Pan’655 discloses the method of claim 23 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the second polar-encoded codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises:  WO 2018/201753PCT/CN2018/072202 63 
selecting a second candidate path of the second plurality of candidate paths (Note, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);
obtaining the second bit sequence and the determined EDC from the selected 7 second candidate path (see, WTRU selectively apply a first CRC/Parity check to the second control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, par 0133); and  WO 2018/201753PCT/CN2018/072202 64 
8calculating an EDC based at least in part on the first bit sequence and the 9second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: 
3generating a second plurality of candidate paths through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm;  
5wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: generating a second plurality of candidate paths (see, paths defined by possible values, par 0036) through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm (see, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of twisted polar code as taught by Trifonov’593 into the method of priority-based polar coding of Pan’655 modified by Ye’659. The motivation would have been to provide a lower probability of error in the waterfall region and a lower level of error probability saturation than LDPC and turbo codes (par 0004).
The combination of Pan’655, Ye’659 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of polar code encoding and decoding as taught by Wang’534 into the method of priority-based polar coding of Pan’655 modified by Ye’659 and Trifonov’593. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).


Regarding claim 44 (Original), Pan’655 discloses the apparatus of claim 41 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor to decode the second polar-encoded codeword (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) comprise instructions executable by the 3processor to:  
6obtain the second bit sequence and the determined EDC from the second 7candidate path (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding the codeword to get the control information group with only the paths that meet the PC-function may survive, par 0006, 0096-0097); and  
8 calculate an EDC based at least in part on the first bit sequence and the 9second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: 
3 generate a second plurality of candidate paths through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm;  
5 select a second candidate path of the second plurality of candidate paths;  
wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: 
3 generate a second plurality of candidate paths (see, paths defined by possible values, par 0036) through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm (see, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035);  
5 select a second candidate path of the second plurality of candidate paths (see, selects paths with regard to values of dynamically frozen symbols, par 0007).
  In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of twisted polar code as taught by Trifonov’593 into the apparatus of priority-based polar coding of Pan’655 modified by Ye’659. The motivation would par 0004).
The combination of Pan’655, Ye’659 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of polar code encoding and decoding as taught by Wang’534 into the apparatus of priority-based polar coding of Pan’655 modified by Ye’659 and Trifonov’593. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).

Regarding claim 45 (Original), Pan’655 discloses the apparatus of claim 40 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) to decode the first polar-encoded codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) comprise instructions executable by the 3processor to:  
34 select a candidate path of the plurality of candidate paths (see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  
5 obtain the first bit sequence and a second EDC from the selected candidate 6path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decodes codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133.
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: 
determine a plurality of candidate paths through a code tree;  
make a decision on early termination of decoding of the second polar-8encoded codeword based at least in part on the second EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: determine a plurality of candidate paths (see, paths defined by possible values, par 0036) through a code tree (see, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035). 
par 0004).
The combination of Pan’655, Ye’659 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: make a decision on early termination of decoding of the second polar-8encoded codeword based at least in part on the second EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: making a decision on early termination of decoding of the second polar-8encoded codeword based at least in part on the second EDC (see, polar decoding error detector will processing an information sequence and a second sequence over the candidate path only if the comparing result of first sequence and first check sequence are identical in SCL decoding, par 0158 and 0229. Noted: early termination of decoding implies if result are not identical, decoding process including demodulator, polar decoding error detector and CRC error detector as shown in Fig.4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of polar code encoding and decoding as taught by Wang’534 into the apparatus of priority-based polar coding of Pan’655 modified by Ye’659 and Trifonov’593. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).


Regarding claim 48 (Original), Pan’655 discloses the apparatus of claim 47 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) to decode the second polar-encoded codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) comprise instructions executable by the 3processor to:  
select a second candidate path of the second plurality of candidate paths (Note, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);
obtain the second bit sequence and the determined EDC from the selected second candidate path (see, WTRU selectively apply a first CRC/Parity check to the second control information group, base station using concatenated PC polar code decoded codeword in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, par 0133); and  WO 2018/201753PCT/CN2018/072202 64 
8 calculate an EDC based at least in part on the first bit sequence and the 9second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: 

5wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: generate a second plurality of candidate paths (see, paths defined by possible values, par 0036) through a second code tree 4based at least in part on a successive cancellation list (SCL) decoding algorithm (see, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035-0036). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of twisted polar code as taught by Trifonov’593 into the apparatus of priority-based polar coding of Pan’655 modified by Ye’659. The motivation would have been to provide a lower probability of error in the waterfall region and a lower level of error probability saturation than LDPC and turbo codes (par 0004).
The combination of Pan’655, Ye’659 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 10of the calculated EDC and the determined EDC.

see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of polar code encoding and decoding as taught by Wang’534 into the apparatus of priority-based polar coding of Pan’655 modified by Ye’659 and Trifonov’593. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).

Claims 22 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Ye’659 as applied to claims 16, 23 and 40 above, and further in view of Hong’947, Trifonov et al (US 20150295593 A1) and Wang’534.

Regarding claim 22, Pan’655 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein decoding the second polar-encoded 2codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) further comprises:  WO 2018/201753PCT/CN2018/072202 63 
see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  
8obtaining the second bit sequence and the determined EDC from the selected 9candidate path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decodes each codeword for control information groups in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133); and
calculating an EDC based at least in part on the first bit sequence and the 11second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: 
3setting the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm;  
5generating a plurality of candidate paths through a code tree based at least in 6part on the SCL decoding algorithm;  7  
10wherein performing the error detection is based at least in a comparison 12of the calculated EDC and the determined EDC.

However Hong’947 from the same field of endeavor (see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:  3setting the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm (see, previously decoded information bits can be utilized as frozen bits for polar decoding for each iteration of the polar decoding after the first iteration using SCL decoding, par 0066-0067);  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of rate-compatible polar codes as taught by Hong’947 into the method of priority-based polar coding of Pan’655 modified by Ye’659. The motivation would have been to concatenate the coded bits output by the multiple polar encoders to provide the final coded bits or codeword (par 0065).
The combination of Pan’655, Ye’659 and Hong’947 discloses all the claim limitations but fails to explicitly teach: 
5generating a plurality of candidate paths through a code tree based at least in 6part on the SCL decoding algorithm;  7  
10wherein performing the error detection is based at least in a comparison 12of the calculated EDC and the determined EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: 
3 generating a plurality of candidate paths (see, paths defined by possible values, par 0036) through a code tree based at least in 6part on the SCL decoding algorithm (see, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035);  
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0004).
The combination of Pan’655, Ye’659, Hong’947 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 12of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of polar code encoding and decoding as taught by Wang’534 into the method of priority-based polar coding of Pan’655 modified by Ye’659, Hong’947 and Trifonov’593. The motivation would have been to perform error detection by using the first sequence and the second sequence jointly (par 0229).


Regarding claim 46 (Original), Pan’655 discloses the apparatus of claim 40 (see, Fig. 1A and 1C,  base station in wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), wherein the instructions executable by the 2processor (see, Fig. 1C, computer program incorporated in a computer-readable medium for execution by a computer or processor to decode code word, par 0057-0058, 0091, 0095, 0198) to decode the second polar-encoded codeword (see, decoding each codeword using Successive Cancellation List (SCL) decoding and CRC-Aided SCL/Parity Check (PC) polar code decoding, 0091 and 0096) comprise instructions executable by the 3processor to:  
select a candidate path of the plurality of candidate paths (see, only the paths that meet the PC(Parity Check)-function may survive, the rest of the paths may be eliminated, par 0096);  
8 obtain the second bit sequence and the determined EDC from the selected 9candidate path (see, WTRU selectively apply a first CRC/Parity check to the first control information group, base station using concatenated PC polar code decodes each codeword for control information groups in parallel, par 0006, 0096-0097. Noted: CRC may be added to each control information group, may added to all control messages separately or jointly, par 0133); and
calculate an EDC based at least in part on the first bit sequence and the 11second bit sequence (see, WTRU jointly attach the first CRC to the first and second bit level control information groups, Parity Check (PC) polar code and/or CRC-aided (CA) polar code performed in decoding, par 0006, 0096-0097).
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: 
3 set the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm;  

10wherein performing the error detection is based at least in a comparison 12of the calculated EDC and the determined EDC.

However Hong’947 from the same field of endeavor (see, fig. 1, a wireless communications system 10 including a transmit (TX) node 12 and a receive (RX) node 18, par 0038) discloses:  3 set the first bit sequence as frozen bits in a successive cancellation list 4(SCL) decoding algorithm (see, previously decoded information bits can be utilized as frozen bits for polar decoding for each iteration of the polar decoding after the first iteration using SCL decoding, par 0066-0067);  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of rate-compatible polar codes as taught by Hong’947 into the apparatus of priority-based polar coding of Pan’655 modified by Ye’659. The motivation would have been to concatenate the coded bits output by the multiple polar encoders to provide the final coded bits or codeword (par 0065).
The combination of Pan’655, Ye’659 and Hong’947 discloses all the claim limitations but fails to explicitly teach: 
5 generate a plurality of candidate paths through a code tree based at least in 6part on the SCL decoding algorithm;  7  
10wherein performing the error detection is based at least in a comparison 12of the calculated EDC and the determined EDC.

However Trifonov’593 from the same field of endeavor (see, fig 1,  structure of a polar code encoder with encoding operation partitioned into m layers) discloses: 
see, paths defined by possible values, par 0036) through a code tree based at least in 6part on the SCL decoding algorithm (see, polar codes are linear block codes generated by a submatrix of matrix A=BR' = R* B, where B.sub.m is a bit-organized permutation matrix R = ( 1 0 1 1 ) and m is m-fold Kronecker product of the matrix by itself, probabilities of paths in a code tree in the successive cancellation method are computed recursively on m layers and probabilities on layer i-1 are computed from probabilities permuted on layer i, par 0007, 0035);  
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of twisted polar code as taught by Trifonov’593 into the apparatus of priority-based polar coding of Pan’655 modified by Ye’659 and Hong’947. The motivation would have been to provide a lower probability of error in the waterfall region and a lower level of error probability saturation than LDPC and turbo codes (par 0004).
The combination of Pan’655, Hong’947 and Trifonov’593 discloses all the claim limitations but fails to explicitly teach: wherein performing the error detection is based at least in a comparison 12of the calculated EDC and the determined EDC.

However Wang’534 from the same field of endeavor (see, fig. 2 and 4, encoding process and decoding process using polar codes between transmitter and receiver in communication systems, par 0077, 0144 and 0229) discloses: wherein performing the error detection is based at least in a comparison 5of the calculated EDC and the determined EDC (see, Fig. 4,  polar decoding error detector for decoding in an SCL decoding algorithm sequentially and jointly performs CRC error detecting by comparing first and second sequences after decoding with first and second check sequence over a candidate path after decoding, output the information sequence corresponding to the candidate path as a decoding result if they are identical, par 0229).
par 0229).


Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Ionita’742, and further in view of Ye’659 as applied to claim 1 above, and further in view Blankenship et al (US 20190158219 A1, Pro 62476497 Priority Date: Mar 24, 2017).
Regarding claim 54 (Previously Presented), Pan’655 discloses the method of claim 1 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032), further comprising: determining first error detection code (EDC) for the first control information segmentation and second EDC for the second control information segmentation (see, Fig. 9, CRC may be added to all control messages separately, jointly, or a combination of both,  CRC may be added to each control information group, par 0133).
The combination of Pan’655, Ionita’742 and Ye’659 discloses all the claim limitations but fails to explicitly teach: wherein the second EDC comprises 11 bits.

However Blankenship’219 from the same field of endeavor (see, fig. 1,  Wireless network 100 including a plurality of wireless devices serving by base stations, par 0064) discloses: wherein the second EDC comprises 11 bits (see, second ensemble using CRC vector length 11 and wireless receiver decode with polar code with CRC, par 0084 and 0108).
par 0082).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Pan’655 in view of Ye’659 as applied to claim 16 above, and further in view Blankenship’219.

Regarding claim 56 (Previously Presented), Pan’655 modified by Ye’659 discloses the method of claim 16 (see, Fig. 1A,  wireless communications systems 100 with priority-based channel coding for control information, abstract, par 0004 and 0032).
The combination of Pan’655 and Ye’659 discloses all the claim limitations but fails to explicitly teach: wherein the EDC comprises 11 bits.
However Blankenship’219 from the same field of endeavor (see, fig. 1,  Wireless network 100 including a plurality of wireless devices serving by base stations, par 0064) discloses: wherein the second EDC comprises 11 bits (see, second ensemble using CRC vector length 11 and wireless receiver decode with polar code with CRC, par 0084 and 0108).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of polar code encoding and decoding as taught by Blankenship’219 into the method of priority-based polar coding of Pan’655 modified by Ye’659. The motivation would have been to ensure good error detection capability of the CRC code using different CRC code length (par 0082).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473